IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-20698
                           Summary Calendar



DANTE D’AGOSTINO,

                                          Plaintiff-Appellant,

versus

PATTERSON, Sergeant; D. MERRELL, DR.; JOHN DOE #1,
DR.; JOHN DOE #2, DR.; CHANNEY, DR.,

                                          Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-96-CV-3826
                         --------------------
                             July 15, 2002

Before JOLLY, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     Dante D’Agostino, Texas prisoner #688309, appeals from the

grant of summary judgment for Sgt. Avery Patterson and Dr. E.

Thomason.   D’Agostino moves to supplement the record, for

reconfiguation of the record, and for reconsideration of an order

from the Clerk of Court’s Office denying him leave to file a

reply brief out of time.    D’Agostino’s motions are DENIED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20698
                               -2-

     The evidence demonstrates no genuine issues of material fact

regarding whether Patterson was deliberately indifferent to

D’Agostino’s serious medical needs by confiscating D’Agostino’s

back brace or whether Dr. Thomason was deliberately indifferent

for failing to ensure that D’Agostino received a brace.   See

Estelle v. Gamble, 429 U.S. 97, 106 (1976).   The district court

did not err by granting summary judgment for Patterson and Dr.

Thomason.

     AFFIRMED.